Citation Nr: 1615072	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to March 5, 2012.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for a TDIU.  

A brief history of the Veteran's claim is instructive.  This case first came before the Board in June 2011, at which time the Board denied the Veteran's claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court approved a Joint Motion for Remand that vacated the Board's June 2011 decision and remanded the case for further action.  

In August 2012, the Board remanded the Veteran's claim for further development, including the submission of his claim to the Director of Compensation Service (Director) for consideration of an extraschedular TDIU.  

While this case was in remand status, the RO issued a rating decision in July 2014 that separately granted the Veteran's claim for an increased rating for his service-connected psychiatric disorder.  That same decision granted a TDIU effective March 5, 2012.  Given the RO's actions in that decision, the issue of entitlement to a TDIU past March 5, 2012 is rendered moot.  

In September 2014, the Director provided a response as to the Board's extraschedular question, and the RO issued a supplemental statement of the case in October 2014.  

Notably, in August 2014, the Veteran's attorney filed a notice of disagreement (NOD) with the July 2014 rating decision, arguing that the Veteran was entitled to a TDIU "back to the date of the Veteran's" claim.  Essentially, the Veteran's attorney argued for an earlier effective date for the grant of a TDIU.  As shown above, however, because the Veteran had earlier perfected his appeal as to the issue of entitlement to a TDIU, the issue of entitlement to a TDIU prior to March 5, 2012 remains on appeal.  As the August 2014 NOD took exception with no other aspect of the RO's July 2014 decision, the Board considers it moot. 


FINDINGS OF FACT

1.  Prior to March 5, 2012, the Veteran was service-connected for either 5 or 6 disabilities with a combined rating of 40 or 50 percent.  

2.  The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU prior to March 5, 2012, on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

From the time the Veteran filed his claim in August 2008 until June 2010, the Veteran was service connected for five disabilities: a low back disability, rated at 20 percent; residuals of a fracture to the third metatarsal of the right foot, rated at 10 percent; neuropathy of the left lower extremity, rated at 10 percent; bilateral pes planus, rated at 10 percent; and tinea corporis and tinea manus, rated as noncompensably disabling.  Beginning in June 2010, the Veteran was also service connected for adjustment disorder, rated at 10 percent.  His combined rating prior to June 2010 was 40 percent; between June 2010 and March 2012, his combined rating was 50 percent.  

The Veteran does not meet the schedular criteria for a TDIU for the time period in question.  However, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).  

The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the RO first submit the claim to the Director for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  The Board has already submitted the claim for such consideration; in a September 2014 determination, the Director concluded that entitlement to a TDIU on an extraschedular basis was not warranted.  Thus, the Board is now authorized to review the issue de novo.  Id.

The Board notes that the Director's determination is not evidence, but rather akin to a decision by the agency of original jurisdiction.  Id.  Despite the Director's determination, the Board concludes that the evidence does show that the Veteran was unable to secure or follow a substantially gainful occupation on account of his service-connected disabilities prior to March 5, 2012.  

An August 2008 VA Vocational Rehabilitation employment capacities form reflected that the Veteran could stand or walk for only 2-4 hours per day, that he could sit for 2-4 hours during the day, and that he could only drive for up to 60 minutes at one time.  It noted that the Veteran could only lift a maximum of 10 pounds, and that he could not bend, squat, kneel, climb, twist, rotate, or crawl.  In a separate August 2008 letter, a VA rehabilitation counselor concluded that the Veteran's disabilities made it unreasonable to expect that he could use VA Vocational Rehabilitation services to "get and keep competitive employment."  

In a September 2008 letter, the Veteran stated that, because of his service-connected back disability, he could only sit for short periods of time (less than 30 minutes).  He stated that standing for more than short periods caused his back to be stiff and painful, and that his feet cause pain with walking or standing.  

A November 2009 letter from the Veteran's treating VA physician, K.M.W., MD, described the Veteran as suffering from chronic pain from poorly healed fractures in his feet, degenerative disc disease in the lumbar spine, and left sided neuropathy.  Dr. K.M.W. noted that VA Vocational Rehabilitation records showed that the Veteran was only able to work for 3 hours per day.  Dr. K.M.W. stated that, due to the Veteran's chronic pain and in consideration of his Vocational Rehabilitation results, the Veteran "is unable to work."  

In support of his claim, the Veteran submitted a June 2012 opinion from a vocational expert, S.D.R.  Ms. S.D.R. highlighted the evidence surrounding the Veteran's service-connected disabilities and described the various functional limitations that resulted from those disabilities.  She stated that the Veteran's back, feet, and left leg disabilities alone "have had and continue to have a direct impact on his inability to work on a full time basis at substantially gainful occupations."  She stated that it was her "opinion within a high degree of certainty that [the Veteran] has been unable to secure or follow a substantially gainful occupation as a result of his service connected low back left leg neuropathy right foot condition and bilateral pes planus since at least July 3, 2007."  

A second opinion from a separate vocational expert, D.P., reiterated this conclusion.  Mr. D.P. similarly summarized the evidence of record prior to 2012, and he concluded that "it is at least as likely as not that the Veteran's [service-connected disabilities] alone have prevented him from securing and following a substantially gainful occupation since at least" August 2008.  Although both of these opinions are dated after the time period in question, they are still probative to the issue as the evidence relates back to the rating period on appeal.

Given the litany of positive opinions here, the Board finds that-despite the fact that the Veteran does not meet the schedular threshold for a TDIU during the period in question-his service-connected disabilities never the less rendered him unable to secure or follow a substantially gainful occupation.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU on an extraschedular basis is warranted from the date of his claim to March 5, 2012.  


ORDER

A TDIU on an extraschedular basis prior to March 5, 2012 is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


